Citation Nr: 0008885	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in November 1999, 
at which time it was remanded for due process considerations.  
Those considerations were resolved when the veteran was 
afforded a personal hearing before a Member of the Board in 
February 2000.  At that hearing, the veteran withdrew three 
issues formerly developed for appeal.  Those issues were 
entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease; entitlement to an evaluation 
in excess of 10 percent for degenerative joint disease of the 
left elbow, status post fracture, left radius and ulna; and 
entitlement to an evaluation in excess of 10 percent for 
tinnitus.  Accordingly, the only issue remaining on appeal is 
one for an increased evaluation for bilateral hearing loss, 
as is stated on the title page of this decision.  


REMAND

Also at the veteran's personal hearing, he indicated that he 
would be willing to undergo further VA examination with 
regard to his bilateral hearing loss disability.  The 
veteran's last VA audiology examination was in July 1995.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, the duty 
to assist includes the duty to obtain thorough and 
contemporaneous VA examinations.  Where the record before the 
Board is inadequate to render a fully informed decision on an 
issue, a remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ardison v. Brown, 
6 Vet. App. 405 (1994).  

In this context, the Board notes that by regulatory amendment 
effective June 10, 1999, changes were made to the schedular 
criteria for evaluating diseases of the ear and other sense 
organs, as set forth in 64 Fed.Reg. 25202-252101 (1999) (to 
be codified at 38 C.F.R. §§ 4.85, 4.86, 4.87).  A review of 
the record reveals that the veteran's claim has not been 
evaluated using the new criteria.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Marcoux v. Brown, 9 Vet. App. 289 (1996).os 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiology examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate, in 
light of the additional evidence, the 
claim for a compensable evaluation for 
bilateral hearing loss pursuant to the 
old and amended regulations.  38 C.F.R. 
§§ 4.85, 4.86, 4.87.

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


